Citation Nr: 0729283	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-21 698 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals, right eye injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.    

It is noted that the Board received additional evidence from 
the veteran at the May 2007 Travel Board hearing, which was 
accompanied by a waiver of his right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2006).  However, the Board observes that the evidence 
submitted was duplicative of evidence already contained in 
the record.  In any event, the Board finds no impediment in 
proceeding with appellate review.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence does not show that the veteran's current 
bilateral hearing impairment and bilateral tinnitus are 
related to his active military service or that the veteran's 
bilateral sensorineural hearing loss manifested to a 
compensable degree within one year of discharge from service.  

3.  By an unappealed August 1985 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for residuals of a right eye injury because while 
the service medical records showed that the veteran was 
treated for a foreign body in the eye, the condition 
resolved.  The RO added that there was no evidence of 
shrapnel particles in the right eye in Vietnam.    

4.  Evidence received subsequent to the August 1985 rating 
decision is duplicative, cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  Hearing loss was not incurred in or aggravated by active 
military service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

3.  The August 1985 RO rating decision is final.  38 U.S.C.A. 
§  4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  
 

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for residuals, 
right eye injury is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.104, 3.156, 3.159, 20.302, 20.1103 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in October 2004, the RO advised the 
veteran that he was previously denied service connection for 
a right eye injury and was notified of the decision in August 
1985.  The RO wrote that the appeal period for that decision 
had expired and the decision was now final.  The RO also 
explained that the veteran would need to submit new and 
material evidence in order for VA to reopen his claim.  New 
and material evidence was defined as evidence submitted to VA 
for the first time that pertains to the reason that the claim 
was previously denied and raises a reasonable possibility of 
substantiating the claim.  The RO additionally explained that 
the veteran's claim for residuals of a right eye injury was 
previously denied because although he was treated for a 
foreign body in the eye in service, the records showed that 
the condition resolved.  The RO further advised the veteran 
of what the evidence must show to establish entitlement to 
service-connection as well as an increased evaluation for a 
service-connected disability.  Moreover, the RO asked the 
veteran to submit any evidence in his possession that 
pertained to his claims and explained to the veteran what 
evidence VA would obtain and make reasonable attempts to 
obtain on his behalf.  38 C.F.R. § 3.159(b) (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    
     
The Board notes that the October 2004 VCAA notice letter did 
not address the element of effective date and the record 
reflects that the veteran was not advised of that element 
prior to the April 2005 denial of his claims.  Nevertheless, 
such notice defect constitutes harmless error in this case as 
the RO sent correspondence to the veteran in March 2006 that 
advised him regarding how VA assigns effective dates and his 
claims were subsequently readjudicated in May 2006.      

The Board further observes that the RO provided the veteran 
with a copy of the April 2005 rating decision, and the May 
2006 Statement of the Case (SOC), which included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  Follow-up 
duty to assist letters were also sent to the veteran in 
February 2005 and March 2006.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's May 2007 Travel Board hearing and afforded him with 
VA medical examinations and nexus opinions with respect to 
his claims in January 2005.  The veteran's service medical 
records, DD Form 214, VA treatment records dated from 2000 to 
2005, and private treatment records from August 2001 to March 
2002 are also associated with the claims folder.  The Board 
notes that the veteran reported in a November 2004 statement 
that he was treated for his right eye at the VA medical 
center (VAMC) in Portland upon his release from service in 
February 1969; however, the veteran later stated at the May 
2007 Board hearing that he first sought treatment for his 
eyes at the Portland VAMC in 1985.  The Board observes that a 
June 2005 note indicates that no treatment notes from the 
Portland VAMC were available for the veteran and a 1985 
diagnosis of a right eye disorder is already contained in the 
record.  Thus, a remand to request outstanding records 
pertaining to treatment for the veteran's eyes from the 
Portland VAMC is not necessary.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to is claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Service Connection for Hearing Loss and Tinnitus

Legal Criteria  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.  


Analysis 

The veteran essentially asserts that his current hearing loss 
and tinnitus are due to acoustic trauma caused by exposure to 
the loud noise of automatic weapons fire and explosions 
during his service in Vietnam.  

The medical evidence of record clearly shows that the veteran 
currently suffers from bilateral hearing loss and tinnitus.  
Indeed, the January 2005 VA audiologist diagnosed the veteran 
with "severe bilateral high frequency sensorineural hearing 
loss, of greater extent in the left ear than in the right."  
The Board additionally notes that the veteran currently has a 
bilateral hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2006).  Indeed, the veteran exhibited pure 
tone thresholds of 20 dB at 500 Hertz (Hz), 20 dB at 1000 Hz, 
30 dB at 2000 Hz, 40 dB at 3000 Hz, and 55 dB at 4000 Hz for 
the right ear and 15 dB at 500 Hz, 20 dB at 1000 Hz, 50 dB at 
2000 Hz, 60 dB at 3000 Hz, and 55 dB at 4000 Hz for the left 
ear with speech recognition scores of 96 percent for the 
right ear and 92 percent for the left ear at the January 2005 
VA audiological examination.  Thus, it is clear that the 
veteran's hearing loss in both ears meets the definition of 
impaired hearing under 38 C.F.R. § 3.385.  It is also clear 
that the January 2005 examining audiologist found the 
veteran's complaints of tinnitus credible as he offered an 
opinion regarding the etiology of the veteran's tinnitus, as 
will be explained in greater detail below.  

In regard to service, the veteran's service medical records 
show hearing within normal limits and are absent of any 
references to hearing problems.  The Board notes that the 
veteran reported at the May 2007 Travel Board hearing that he 
was exposed to military noise during his Vietnam service to 
include when he participated in combat as a long ranger 
reconnaissance patrol for four to six months in Vietnam.  It 
is also noted that the veteran's DD Form 214 shows that he is 
in receipt of the Vietnam Service Medal, Vietnam Campaign 
Medal, and Army Commendation Medal.  However, the DD Form 214 
only lists the veteran's military occupational specialty as 
"clerk" and includes no awards or decorations clearly 
indicative of combat status.  There is no other evidence of 
record to suggest that the veteran engaged in combat during 
service.  Thus, the presumption afforded combat veterans does 
not apply in this case.  38 U.S.C.A. § 1154(b) (West 2002).  
The Board additionally notes that the veteran's military 
occupational specialty of clerk is not one typically 
associated with noise exposure.    

Furthermore, there is no medical evidence that supports the 
veteran's assertion that his current bilateral hearing loss 
and tinnitus are related to his military service to include 
as due to acoustic trauma sustained during that time.  As 
previously noted, the veteran's service medical records show 
no complaints, findings, or treatment for any hearing 
problems in service.  Indeed, the veteran even reported at 
the May 2007 Travel Board hearing that his hearing problems 
began around 20 to 30 years ago, which would have been 
approximately eight years after separation from service at 
the earliest.  The Board further notes that the January 2005 
VA audiologist wrote that he did not believe that the veteran 
had hearing loss resulting from service because both his 
enlistment and separation audiograms showed hearing within 
normal limits with no evidence of noise induced hearing loss.  
The examining audiologist also concluded that the veteran's 
tinnitus did not result from service because he did not have 
noise induced hearing loss and his tinnitus was 
"intermittent, occasional, and brief, unlike that which 
noise would typically cause."  As the January 2005 examining 
audiologist's conclusions are the only competent opinions of 
record and are based on review of the claims folder and 
examination of the veteran, the Board finds that they are 
dispositive.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims.  As the medical evidence does not link the veteran's 
bilateral hearing loss and tinnitus to his military service 
to include any acoustic trauma sustained during that time, 
service connection for the veteran's bilateral hearing loss 
and tinnitus is not warranted on a direct basis.  The Board 
additionally notes that presumptive service connection is not 
warranted for the veteran's sensorineural hearing loss as it 
is not shown to have manifested to a compensable degree 
within one year of discharge.    
  



II.	New and Material Evidence - Residuals, Right Eye Injury 

Legal Criteria

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  The definition of "new and material evidence" 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2002).  The change in the law pertains to claims filed on or 
after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 
(Aug. 29, 2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection of residuals of a right eye 
injury was initiated in September 2004, the revised 
definition of "new and material evidence" is applicable to 
his claim.

Analysis  

In the August 1985 rating decision, the RO concluded that the 
veteran was not entitled to service connection for residuals 
of a right eye injury because while the service medical 
records showed that the veteran received treatment for a 
foreign body in the left eye when he got steel wool in his 
eye, the condition resolved after a residual rust spot was 
removed.  The RO noted that the entrance and discharge 
examination both showed visual acuity of 20/20 bilaterally 
and there was no evidence of shrapnel particles in the right 
eye in Vietnam.  The RO further explained that the June 1985 
VA examination report showed a visual acuity of 20/20 
bilaterally and normal fundi except for two small floaters in 
the right eye; the examiner diagnosed hyperopia bilateral and 
vitreous floaters, right eye.  The veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in August 1985 correspondence; 
however, he did not pursue an appeal at that time and the 
rating decision became final.  The Board notes that the 
evidence considered by the RO prior to rendering its August 
1985 rating decision included the veteran's service medical 
records, the DD Form 214, the VA examination report dated in 
June 1985, and the April 1985 claim (VA Form 21-526) wherein 
the veteran wrote that he received some metal in his right 
eye due to enemy activity during his Vietnam service and such 
injury had resulted in two black dots that float around in 
his vision.    
The evidence received since the August 1985 RO denial of the 
veteran's claim consists of duplicate service medical 
records, private medical records dated from August 2001 to 
March 2002, VA treatment records dated from February 2000 to 
August 2005, the January 2005 VA examination report, numerous 
written statements submitted by the veteran and/or his 
representative from September 2004 to November 2006, and the 
May 2007 Travel Board hearing transcript.  

After review of the evidence received since August 1985, the 
Board finds that it does not qualify as new and material 
evidence.  While the Board observes that the January 2005 VA 
eye examination report reveals that the examiner wrote that 
it was reasonable to assume that the veteran's floaters were 
most likely caused by or a result of his shrapnel injury in 
service, his opinion was admittedly based solely on the 
veteran's report of injury to his right eye and not any 
objective evidence.  Indeed, he wrote that his conclusion was 
contingent upon the veteran's reported history being truthful 
and accurate and there was no physical evidence that an 
injury occurred to the veteran's right eye.  It is noted that 
the veteran's account of injury to the right eye from 
shrapnel was previously considered by the RO at the time of 
the August 1985 rating decision, as explained above.  Thus, 
the opinion is not considered material to the claim as it 
does not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
Bloom v. West, 12 Vet. App. 185 (1999).  The other 
aforementioned evidence associated with the veteran's claims 
file since August 1985 essentially duplicates evidence of 
record at the time of the last final denial (i.e., diagnosis 
of vitreous floaters of the right eye and the veteran's 
reports of having received shrapnel to his right eye during 
his Vietnam service) and does not show that the veteran 
currently suffers from residuals related to an in-service 
right eye injury.  

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for residuals of a right eye injury is not 
reopened.


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.  

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for residuals, 
right eye injury is not reopened.  The appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


